  Case 1:19-cv-07477-NLH Document 10 Filed 06/29/20 Page 1 of 3 PageID: 58



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   FELIX TAVAREZ,                         1:19-cv-7477 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   WARDEN S. YOUNG,

                  Respondent.


APPEARANCES:

Felix Tavarez
90004-054
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320
     Petitioner pro se

Craig Carpenito, United States Attorney
Elizabeth A. Pascal, Assistant United States Attorney
United States Attorney’s Office
401 Market Street
P.O. Box 2098
Camden, NJ 08101
     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Felix Tavarez filed a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 challenging the

Bureau of Prisons’ (“BOP”) failure to award him good time credit

as required by the First Step Act of 2018, see ECF No. 1; and
    Case 1:19-cv-07477-NLH Document 10 Filed 06/29/20 Page 2 of 3 PageID: 59



       WHEREAS, the Honorable Jerome B. Simandle, U.S.D.J., 1

ordered Respondent Warden S. Young to answer the petition on

April 23, 2019, see ECF No. 4; and

       WHEREAS, Respondent filed an answer on June 10, 2019

asserting that Petitioner’s arguments under the First Step Act

were premature, see ECF No. 5; and

       WHEREAS, Respondent filed a letter indicating that

Petitioner’s good time credits were recalculated in accordance

with the First Step Act on July 1, 2019, see ECF No. 7, and

       WHEREAS, this Court issued an Order to Show Cause why the

petition should not be dismissed as moot, see ECF No. 8; and

       WHEREAS, the mail sent to Petitioner’s address of record

was returned with the notation “Not Present”, see ECF No. 9; and

       WHEREAS, “[u]nder Article III of the Constitution, a

federal court may adjudicate ‘only actual, ongoing cases or

controversies.’”      Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir.

2009) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472,

477 (1990)).      The “case or controversy” requirement continues

through all stages of federal judicial proceedings and requires

that parties have a personal stake in the outcome.             Burkey, 556

F.3d at 147 (citing Lewis, 494 U.S. at 477-78), and

       WHEREAS, for there to remain a case or controversy, there


1 The matter was reassigned to the undersigned on August 8, 2019.
ECF No. 6.
                                       2
  Case 1:19-cv-07477-NLH Document 10 Filed 06/29/20 Page 3 of 3 PageID: 60



must be a likelihood that the petitioner’s injury would be

redressed by a District Court’s grant of his habeas corpus

petition; and

      WHEREAS, Petitioner only challenged the calculation of good

time credits.    According to the documentation provided by the

United States, Petitioner has received the relief he requested;

and

      WHEREAS, Petitioner has not responded to the Order to Show

Cause within the time set by the Court,

      THEREFORE, IT IS on this      29th     day of June, 2020

      ORDERED that the petition is dismissed as moot; and it is

finally

      ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail at his last

known address and mark this matter closed.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     3
